ACCEPTED
                                                                                         01-15-00371-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    7/31/2015 3:41:06 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                                  NO. 01-15-00371-CV

                                                                    FILED IN
                            IN THE FIRST COURT OF APPEALS    1st COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                               FOR THE STATE OF TEXAS        7/31/2015 3:41:06 PM
                                                             CHRISTOPHER A. PRINE
                                                                     Clerk

                                 DANIEL SHOEMAKER
                                               Appellant
                                         V.

                                  CAMILLE LATOUR
                                               Appellee


      On Appeal From County Court at Law Number Four of Travis County Texas


             FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME
                       TO FILE APPELLANT’S BRIEF


CHRISTOPER BEAN & ASSOCIATES
Attorney for Appellant

Brian Buster
SBN: 24082757
Christopher Bean
SBN: 24012263
1301 S IH-35 N, Suite 105
Austin, Texas 78741
TEL: (512)-916-9956
FAX: (512)-669-5282

TRAVIS COUNTY ATTORNEY
Attorney for Appellee

Hilary L. Riley
SBN: 24013404
P.O. Box 1748
Austin, Texas 78767
TEL: (512)-854-4163
FAX: (512)-854-9570
TO THE HONORABLE FIRST COURT OF APPEALS:

1.     Pursuant to TEX. R. APP. P. §10.1 and TEX. R. APP. P. §38.6(d), the Appellant, Daniel

Shoemaker, files this Unopposed First Motion to Extend Time to File Appellant’s Brief.

2.     Appellant’s opening brief is currently due on August 5, 2015.

3.     Counsel for Appellant requests a 30-day extension of time to file its brief, making the

brief due on September 4, 2015. This is the first request for an extension of time to file the

opening brief.

4.     At this time, Counsel for Appellant is lacking many documents it needs as a result of

Appellant having to retain other Counsel in a criminal matter directly related to the civil

litigation that is being appealed in this Court. Said Counsel for the pending criminal matter is in

possession of the needed documents. Counsel for Appellant needs to have these documents

returned to them in order to write a fully developed brief. Counsel for Appellant seeks this

extension of time so that the proper materials may be acquired that will allow for the brief to

contain the information necessary to aid the Court in its analysis of the issues presented. This

request is not sought for delay but so that justice may be done.

5.     The undersigned has conferred with opposing counsel, and she has indicated that she

does not oppose this motion.

6.     All facts recited in this motion are within the personal knowledge of Counsel for

Appellant, therefore no verification is necessary under TEX. R. APP. P. §10.2

                                     PRAYER FOR RELIEF

       For the reasons set forth above, Appellant requests that this Court grant this Unopposed

First Motion to Extend Time to File Appellant’s Brief and extend the Deadline for Filing the
Appellant’s brief up to and including September 4, 2015. Appellant further requests that this

Court grant all other relief to which he may be justly entitled.


                                                      Respectfully submitted,


                                                      /s/ Brian Buster
                                                      Brian Buster
                                                      State Bar No. 24082757
                                                      1301 S IH-35 N, Suite 105
                                                      Austin, TX 78741
                                                      TEL: (512)-916-9956
                                                      FAX: (512)-669-5282
                                                      brian@christopherbeanlaw.com


                              CERTIFICATE OF CONFERENCE

       I certify that I conferred with counsel for Appellee regarding this motion and that
Appellee is not opposed to this motion.

                                                      /s/ Brian Buster
                                                      Brian Buster

                                 CERTIFICATE OF SERVICE

       I certify that on this 31     day of       July , 2015, a true and correct copy of this
motion was sent to opposing counsel in accordance with the Rules of Appellate Procedure.

                                                      /s/ Brian Buster
                                                      Brian Buster